Citation Nr: 1731313	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  12-11 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability.

3.  Entitlement to service connection for hypertension, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Paul Goodson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran.


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1968 to November 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied entitlement to a disability rating in excess of 30 percent for PTSD and an April 2015 rating decision by the same VA RO, denying service connection for hypertension, to include as secondary to PTSD. 

These matters were before the Board in March 2015, where they were remanded to schedule the Veteran for a hearing with regard to the increased rating and TDIU claims, which occurred in August 2015.  Most recently, the claims were before the Board in April 2016, at which time they were remanded for additional evidentiary development.  

In June 2016, the Veteran perfected the issue of entitlement to service connection for hypertension, and requested a hearing on this issue.  

However, in May 2017, the Board notified the Veteran that the Veterans Law Judge who presided over his earlier hearing was no longer employed by the Board.  He was offered an opportunity to testify at a new hearing, and in June 2017, the Veteran specifically informed the Board that he did not wish to do so.  Therefore, there is no pending hearing request before the Board.  

The issues of a disability rating in excess of 30 percent for PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's hypertension was not caused by or aggravated by his service connected PTSD, did not manifest within one year of separation from active service, and did not have onset in and was not caused by his active service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension, including as secondary to service-connected PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Due Process

The Veteran has raised no issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Merits

The Veteran is seeking service connection for hypertension as due to his service-connected PTSD.  The Veteran was originally denied service connection for hypertension in an April 2015 rating decision for failure to show that the current diagnosis of hypertension was related to service or secondary to his service connected PTSD.

For VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 millimeters (mm) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101. 

The Veteran has argued that his hypertension was caused by his service connected PTSD.  As explained below, the Board finds that service connection on a secondary basis is not warranted.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2016); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection can be presumed for hypertension that manifests to a 10 percent degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

"Aggravation" of a nonservice-connected condition by a service-connected condition means a chronic worsening of the nonservice-connected condition by the service-connected condition, not merely temporary or intermittent flare-ups.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991); Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002).  

The Veteran's service treatment records (STRs) are devoid of any indication that he complained of, was diagnosed with, or suffered from hypertension during service.  In his October 1968 enlistment examination, all relevant body systems, including the vascular system, were marked as normal.  In the October 1971 separation examination, all relevant body systems, including the vascular system, were marked as normal.  As more than three days had passed between the Veteran's separation examination and his departure from place of separation, he signed a statement of medical condition in November 1971 stating that there has been no change in his medical condition.  Included in the record is a VA examination for PTSD from August 2008.  In this examination, the date of onset for the Veteran's hypertension was noted to be 1995, approximately 24 years after his separation from service.

After careful review of the medical evidence of record, the Board cannot make a finding that the Veteran's claimed hypertension was at least as likely as not incurred in or as a result of his period of active service.  The Veteran has not indicated that the date of onset concurs with active service and has not stated that his hypertension is the result of disease or injury during active service, nor has he in any way contended that his hypertension resulted from his active service.  Therefore, the requirements for direct service connection have not been met and service connection is not warranted.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Similarly, service connection may not be presumed based pursuant to 38 U.S.C.A. § 1112 and implementing regulations because the evidence shows that his hypertension did not manifest within one year of separation from active service.  

Turning to the question of secondary service connection, the Board notes that during the course of his appeal, the Veteran has attributed his hypertension to his service-connected PTSD.  In his April 2015 Notice of Disagreement (NOD), the Veteran contends that his hypertension is secondarily connected to service via his PTSD because studies have determined that PTSD may cause many cardiovascular diseases, including hypertension.  To support his statement, the Veteran submitted an article from a medical journal detailing the relationship between PTSD and hypertension.  Generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The exception to this competency rule is when the medical treatise information, where "standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Wallin v. West, 11 Vet. App. 509, 513 (1998).  In this case there is no supporting medical evidence that the general principles cited in the articles relate to the specific situation of the Veteran.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  Therefore, the probative value of the article is low.  

Further, the Veteran does not contend, and nothing in the record shows, that a treatment provider for the Veteran has told him that his hypertension was caused by, or aggravated by, his PTSD.  In fact, a July 2004 medical record from the Salisbury VAMC notes that the Veteran's PTSD symptoms began two years prior, which would be approximately 2002, and that he has had hypertension for several years.  As stated above, the August 2008 PTSD VA examination dates the onset of hypertension in 1995, which predates the onset of PTSD symptoms.  As such, upon review of the available medical evidence of record, the Veteran's PTSD could not have caused his hypertension, as the hypertension preexisted the PTSD.  

The Board has considered the Veteran's lay contention that there is a causal link between hypertension and the service-connected PTSD.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Determining the etiology of hypertension requires inquiry into biological processes that are internal and not readily observable to a lay person.  Determining whether PTSD causes hypertension is beyond the competence of the Veteran in this case, as the record does not show that he has training, skills, or expertise needed to render an opinion.  As a result, his opinion is not competent evidence, and is outweighed by the more probative medical evidence showing that hypertension preexisted his PTSD.  

With regard to aggravation, the Veteran has not advanced a specific lay argument in support of this theory.  Regardless, in the absence of medical evidence, his conclusory statements are not sufficient to establish a nexus between hypertension and PTSD.  Waters v. Shinseki, 601 F. 3d 1274 (Fed. Cir. 2010)  As noted above, the Veteran in this case is not competent to provide a nexus opinion.  

Based on the above, the Board concludes that the preponderance of evidence is against the claim of entitlement to service connection for hypertension on a direct or secondary basis.  The appeal must therefore be denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD, is denied.


REMAND

In the April 2016 remand directives, the Board requested that the RO request all outstanding VA treatment records, to include medical records from the Charlotte Vet Center.  

The RO secured a release form for the Charlotte Vet Center and requested the Veteran's Vet Center records through the Private Medical Records (PMR) Retrieval Center as part of the PMR Program.  In April 2016, the Private Medical Records Retrieval Center rejected the request because the provider was non-private.  The VA Adjudication Procedure Manual (M21-1) specifically states that the PMR Contractor will reject requests for Vet Center records.  M21-1 III.iii.1.C.5.c.  When this occurs, the traditional records request process must be followed.  After receipt of the rejection notice, the RO did not use the traditional process to attempt to obtain the Vet Center records.  There was not substantial compliance with the Board's remand directive.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

With respect to the Veteran's claim for TDIU, the Board finds that this claim is inextricably intertwined with his claim seeking an increased disability rating for his PTSD.  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. After obtaining authorization, if necessary, obtain the records from the Charlotte Vet Center using the traditional process because the PMR contractor rejected the request per M21-1 III.iii.1.C.5.c.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified.

2.  After completing the above actions and any other development deemed appropriate, readjudicate the claims on appeal.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


